RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5943-17T2

JANE DOE, individually, and as
Executor of the Estate of decedent,
and THE ESTATE OF DECEDENT,1

          Plaintiffs-Appellants,

v.

CITY OF TRENTON, and DWAYNE
HARRIS, in his capacity as Municipal
Clerk and Custodian of Government
Records,

     Defendants-Respondents.
________________________________

                    Argued September 9, 2019 – Decided October 7, 2019

                    Before Judges Fasciale, Rothstadt and Moynihan.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. L-1813-17.

                    Frank Guaracini, III, argued the cause for appellants
                    (Blaney & Karavan, PC, attorneys; Frank Guaracini,
                    III, of counsel and on the briefs).

1
  We have used a fictitious name in the caption in order to protect the identity
of the parties involved.
            Donald A. Klein argued the cause for respondents
            (Weiner Law Group LLP, attorneys; Donald A. Klein,
            of counsel and on the brief).

PER CURIAM

      This appeal addresses one of three separate but related civil actions. The

first is this lawsuit, in which plaintiffs made their request for documents under

OPRA and the common law (the OPRA action). The second is a tort action filed

by a separate party, (the separate party action). And the third is a tort action

filed by plaintiffs (the torts action). In the torts action, plaintiffs received –

under a consent protective order – the requested documents.

      Jane Doe, individually and as Executor of the Estate of decedent, and the

Estate of decedent (collectively plaintiffs) appeal from three orders. Two of the

orders, dated January 5, 2018 and May 3, 2018, denied plaintiffs access to

records under the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13,

and the common law.        The third order, dated August 10, 2018, denied

reconsideration. The OPRA judge entered the orders and rendered thorough

opinions, with which we substantially agree. We affirm.




                                                                          A-5943-17T2
                                        2
                                        I.

       In July 2017, plaintiffs requested the documentation from the City of

Trenton and the City's clerk (collectively defendants). They sought records

regarding a 2016 internal affairs police investigation into decedent's conduct.

       On August 22, 2017, defendants issued a letter denying plaintiffs' request

for the records. In part, the letter explained that personnel records are exempt

from production under OPRA. Plaintiffs filed this action, and the OPRA judge

entered an order to show cause (OTSC) directing defendants to appear and show

cause as to why judgment should not be entered granting plaintiffs access to the

records and awarding attorney's fees.

       Following oral argument, the judge rendered an oral opinion denying

plaintiffs' OPRA request, but reserving judgment on plaintiffs' common law

contentions. The judge "noted the difficulty of assessing [p]laintiffs' [c]ommon

[l]aw right of access claim without first reviewing the records responsive to

[p]laintiff's request[.]" The judge ordered defendants to submit a Vaughn2 index

and the internal investigation file for an in-camera review.




2
    Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).


                                                                         A-5943-17T2
                                        3
      Defendants complied and advised the judge that the City of Trenton would

be willing to produce the entire investigation file in the torts action. Thereafter,

plaintiffs' counsel notified the judge that, in the torts action, the judge in that

case ordered the production of the file to plaintiffs under a consent protective

order, which plaintiffs sought to lift.

      After conducting an in-camera review of the records, the OPRA judge

denied plaintiffs' request for access to the internal investigation records under

OPRA and the common law, dismissed plaintiffs' complaint, and rendered a

comprehensive oral opinion. In denying the request, the judge balanced the

parties' interests and emphasized that plaintiffs successfully obtained the records

in the torts action.

      Plaintiffs filed a motion for reconsideration. The judge in the tort action

filed by plaintiffs partially lifted the consent protective order, thereby giving

plaintiffs and counsel the right to use solely the "information contained in the

City of Trenton Internal Affairs investigation file" on plaintiffs' motion for

reconsideration. In another comprehensive opinion, the OPRA judge denied

plaintiffs' motion and balanced plaintiffs' interest against law enforcement's

interest in keeping internal affairs investigations confidential.




                                                                            A-5943-17T2
                                          4
On appeal, plaintiffs argue:

      POINT [I]

      DEFENDANTS VIOLATED N.J.S.A. 47:1A-5(i) BY
      ISSUING AN UNTIMELY DENIAL.

      POINT [II]

      DEFENDANTS VIOLATED N.J.S.A. 47:1A-5 BY
      IMPROPERLY DENYING PLAINTIFF[S] ACCESS
      TO GOVERNMENT RECORDS UNDER THE
      PERSONNEL RECORDS EXEMPTION.

      POINT [III]

      THE TRIAL COURT SHOULD HAVE PRECLUDED
      DEFENDANTS FROM ARGUING THAT THE
      RECORDS WERE CONFIDENTIAL PURSUANT TO
      THE ATTORNEY GENERAL GUIDELINES FOR
      INTERNAL AFFAIRS POLICY AND PROCEDURE.

      POINT [IV]

      DEFENDANTS FAILED TO COMPLY WITH THE
      REDACTION METHODOLOGY OF N.J.S.A. 47:1A-
      5, AND THEREFORE, DEFENDANTS VIOLATED
      OPRA.

      POINT [V]

      THIS COURT SHOULD REVERSE THE DECISION
      OF   THE    TRIAL  COURT    AND   GRANT
      PLAINTIFF[S] ATTORNEY'S FEES AS A
      PREVAILING PARTY IN THIS LITIGATION.




                                                   A-5943-17T2
                               5
            POINT [VI]

            THIS COURT SHOULD REVERSE THE TRIAL
            COURT'S DECISION AND GRANT PLAINTIFF[S]
            ACCESS TO THE INV[E]STIGATION FILE
            PURSUANT TO THE COMMON LAW RIGHT TO
            ACCESS PUBLIC RECORDS.

                                       II.

      "We review de novo the issue of whether access to public records under

OPRA and the manner of its effectuation are warranted." Drinker Biddle &

Reath LLP v. N.J. Dep't of Law & Pub. Safety, 421 N.J. Super. 489, 497 (App.

Div. 2011) (quoting MAG Entm't, LLC v. Div. of Alcoholic Beverage Control,

375 N.J. Super. 534, 543 (App. Div. 2005)). But, we are required to "defer to a

judge's factual findings in a non-jury matter when those findings are supported

by adequate, substantial and credible evidence." Kas Oriental Rugs, Inc. v.

Ellman, 394 N.J. Super. 278, 284 (App. Div. 2007) (citing Rova Farms Resort,

Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 483-84 (1974)).

      We reject plaintiffs' contention that defendants violated OPRA by issuing

an untimely response to their request for access to the internal investigation

records.

      New Jersey's "Legislature enacted OPRA with the purpose of

'maximiz[ing] public knowledge about public affairs in order to ensure an


                                                                       A-5943-17T2
                                       6
informed citizenry and to minimize the evils inherent in a secluded process.'"

Drinker Biddle, 421 N.J. Super. at 497 (alteration in original) (quoting Mason

v. City of Hoboken, 196 N.J. 51, 64 (2008)). "However, 'the right to disclosure

is not unlimited, because . . . OPRA itself makes plain that the "public's right

of access [is] not absolute." That conclusion rests on the fact that OPRA

exempts numerous categories of documents and information from disclosure.'"

Ibid. (alteration in original) (quoting Educ. Law Ctr. v. N.J. Dep't of Educ., 198
N.J. 274, 284 (2009)). A person who is denied access to government records

may challenge the denial in Superior Court. N.J.S.A. 47:1A-6. As to the

timeliness of a response, N.J.S.A. 47:1A-5(i) provides in pertinent part:

            Unless a shorter time period is otherwise provided by
            statute, regulation, or executive order, a custodian of a
            government record shall grant access to a government
            record or deny a request for access to a government
            record as soon as possible, but not later than seven
            business days after receiving the request, provided that
            the record is currently available and not in storage or
            archived. In the event a custodian fails to respond
            within seven business days after receiving a request, the
            failure to respond shall be deemed a denial of the
            request[.]

Here, plaintiffs assert that defendants responded by letter dated August 22, 2017,

which would be beyond the seven business days following plaintiffs' request.




                                                                            A-5943-17T2
                                        7
Defendants argue that they responded on July 18, 2017, well within the

statutorily mandated seven days.

      Defendants submitted the certification of a clerk, who works in the office

of the Municipal Clerk and Custodian of Records for the City of Trenton and

assists with the processing of record requests and responses. The clerk certified

that plaintiffs' request was received on July 14, 2017, but the request was

wrongly dated July 17. The clerk further certified that the request stated that

email was the preferred delivery method and provided an email address. The

clerk responded to the request by emailing the identified email address on July

18, 2017. The email from the clerk denying plaintiffs' request was attached to

the clerk's certification, and the date on the email was July 18, 2017, at 12:17

p.m. In Jane Doe's affidavit, she denied receiving the email and certified that

she searched her email account and could not find the email.

      Following oral argument, the OPRA judge noted the conflicting

certifications of plaintiff and the clerk, but concluded that both certifications

were acceptable. We conclude the record supports the judge's finding that the

clerk responded on July 18 via email. Moreover, and as the judge noted, the

timeliness of the response is moot because plaintiffs have no OPRA right to the




                                                                         A-5943-17T2
                                       8
documents. But even assuming defendants did not timely reply, according to

N.J.S.A. 47:1A-5(i), the failure to respond is a denial.

      Plaintiffs also contend that defendants violated OPRA because they based

their denial on the "personnel files" exemption under N.J.S.A. 47:1A-10, which

plaintiffs maintain was "an inappropriate basis for a denial." N.J.S.A. 47:1A-

5(g) provides that "[i]f the custodian is unable to comply with a request for

access, the custodian shall indicate the specific basis therefor on the request

form and promptly return it to the requestor." And N.J.S.A. 47:1A-6 states in

pertinent part, "[t]he public agency shall have the burden of proving that the

denial of access is authorized by law." Further, N.J.S.A. 47:1A-10 provides:

            Notwithstanding the provisions of [OPRA] or any other
            law to the contrary, the personnel or pension records of
            any individual in the possession of a public agency,
            including but not limited to records relating to any
            grievance filed by or against an individual, shall not be
            considered a government record and shall not be made
            available for public access[.]

      Here, the judge concluded that although the reference to the personnel

files exemption was erroneous, under the circumstances, it did not invalidate

defendants' response. The judge noted that "as counsel for [the City] pointed

out, the denial [letter] did reference the Internal Affairs records, and that is the

primary basis for the denial here[.]"


                                                                            A-5943-17T2
                                         9
      Likewise, we also conclude that defendants adequately provided a basis

for the denial of plaintiffs' request – that it was an internal affairs record.

According to N.J.S.A. 47:1A-5(g), a custodian must indicate the "specific basis"

for denying the request for access. Here, defendants did so – it stated that the

records were internal affairs and not subject to disclosure.

      Moreover, plaintiffs rely on Rivera v. Borough of Roselle Park Custodian

of Records, GRC Complaint No. 2007-224 (Nov. 19, 2008) and Blaustein v.

Lakewood Police Dep't Custodian of Records, GRC Complaint No. 2011-102

(June 26, 2012) for the proposition that the personnel exemption does not apply

to deny a requestor access to internal affairs investigation records under OPRA.

Plaintiffs note that in Rivera, the Government Records Council (GRC) stated

that "[a] custodian cannot congruously assert both the personnel records

exemption and the confidentiality provisions of [the Attorney General's Internal

Affairs Policy & Procedure (IAPP)] to deny access[.]" Rivera, GRC Complaint

No. 2007-224. However, the GRC also said that the custodian "correctly

abandoned" her reliance on the personnel exemption, pursuant to N.J.S.A.

47:1A-10. Ibid. And, the GRC ultimately concluded that the custodian lawfully

denied the complainant access to the requested records:

            Because the [police department] complied with the
            provisions of N.J.S.A. 40A:14-181 by promulgating

                                                                        A-5943-17T2
                                       10
            policy consistent with the Attorney General's [IAPP],
            and because that statute is a law that contains
            provisions not abrogated by OPRA pursuant to N.J.S.A.
            47:1A-9(a) [sic], the confidentiality provisions of the
            IAPP governing Index reports within the Police
            Department's policy restricts public access to the
            requested records.

            [Ibid.]

      Plaintiffs argue that in Blaustein, the GRC stated that "internal affairs

records are not considered personnel files pursuant to the Attorney General's

[IAPP]." But, in Blaustein, the GRC held that even though the exemptions cited

by the custodian – the ongoing internal investigation and personnel files

exemptions – were not applicable, the records were exempt as internal affairs

investigation records under the Attorney General's IAPP. Blaustein, GRC

Complaint No. 2011-102. The GRC concluded that the requested records were

"exempt from access pursuant to the Attorney General's [IAPP], which classifies

these records as confidential[,] and O'Shea v. [Twp.] of W. Milford, 410 N.J.

Super. 371 (App. Div. 2009), which clothes the Attorney General's Policy with

the force of law for police entities." Ibid.

      The same situation applies here – the requested documents are internal

affairs investigation records, and they are confidential and exempt from

disclosure under the Attorney General's IAPP. Even though the custodian here


                                                                       A-5943-17T2
                                        11
also cited N.J.S.A. 47:1A-10, the personnel files exemption, as a reason for

denying the request, the August 22 letter correctly explained that the records

were internal affairs records.

      Plaintiffs next argue that defendants violated OPRA by failing to comply

with statutory redaction requirements. In support of their argument, plaintiffs

rely on N.J.S.A. 47:1A-5(g), which states in pertinent part:

            If the custodian of a government record asserts that part
            of a particular record is exempt from public access
            pursuant to [OPRA] as amended and supplemented, the
            custodian shall delete or excise from a copy of the
            record that portion which the custodian asserts is
            exempt from access and shall promptly permit access to
            the remainder of the record.

Plaintiffs assert that defendants violated this statute and made a "blanket denial

of access . . . without complying with the applicable redaction methodology[.]"

      Plaintiffs' reliance is misplaced. The part of the statute that plaintiffs cite

relates to when a custodian asserts that part of a record is exempt. In that case,

the custodian must delete or redact the part of the record that is exempt and

provide the remainder. But, here, the City clerk did not assert that part of the

records were exempt; rather, the clerk said that all of the internal investigation

records were exempt.




                                                                             A-5943-17T2
                                        12
      Plaintiffs also contend that they are entitled to attorney's fees. In pertinent

part, N.J.S.A. 47:1A-6 provides, "[i]f it is determined that access has been

improperly denied, the court or agency head shall order that access be allowed.

A requestor who prevails in any proceeding shall be entitled to a reasonable

attorney's fee."     That is, "[i]f the court determines that the custodian

unjustifiably denied access to the record in question, he or she is entitled to a

'reasonable attorney's fee.'" New Jerseyans for a Death Penalty Moratorium v.

N.J. Dep't of Corr., 185 N.J. 137, 153 (2005) (quoting N.J.S.A. 47:1A-6).

"Without that fee-shifting provision, 'the ordinary citizen would be waging a

quixotic battle against a public entity vested with almost inexhaustible

resources. By making the custodian of the government record responsible for

the payment of counsel fees to a prevailing requestor, the Legislature intended

to even the fight.'" Ibid. (quoting Courier News v. Hunterdon Cty. Prosecutor's

Office, 378 N.J. Super. 539, 546 (App. Div. 2005)).

      Here, plaintiffs were not improperly denied access to the requested

records. The judge did not find that defendants violated OPRA or that plaintiffs

were entitled to access the requested records under OPRA. The judge correctly

stated, "[o]bviously, if nothing's turned over, there's no counsel fee. If it's turned

over, I've already found that there's no basis under OPRA to turn over these


                                                                              A-5943-17T2
                                         13
documents, so I don't think that this is a case that lends itself to a counsel fee

for those reasons."

                                       III.

      We now turn to plaintiffs' common law right to access arguments. Like

the determination of an OPRA request, this court reviews the determination

regarding the common law right of access de novo. N. Jersey Media Grp., Inc.

v. Bergen Cty. Prosecutor's Office, 447 N.J. Super. 182, 194 (App. Div. 2016).

      At common law, a citizen has "an enforceable right to require custodians

of public records to make them available for reasonable inspection and

examination." Irval Realty Inc. v. Bd. of Pub. Util. Comm'rs, 61 N.J. 366, 372

(1972). The threshold question under the common law right to access is whether

the requested records are "public records." O'Shea v. Twp. of W. Milford, 410
N.J. Super. 371, 386-87 (App. Div. 2009). OPRA explicitly provides no limit

to "the common law right of access to a government record, including criminal

investigatory records of a law enforcement agency."           N.J.S.A. 47:1A-8.

"Indeed, historically, '[t]he common law makes a much broader class of

documents available than [OPRA], but on a qualified basis.'" O'Shea, 410 N.J.

Super. at 386 (alterations in original) (quoting Daily Journal v. Police Dep't of




                                                                          A-5943-17T2
                                       14
Vineland, 351 N.J. Super. 110, 122 (App. Div. 2002)). Here, there is no dispute

that the requested records are public records.

      After this threshold determination has been made, "a requestor is governed

by a two-prong test." O'Shea, 410 N.J. Super. at 387. First, the requestor "must

'establish an interest in the subject matter of the material;'" and, second, "the

requestor's right to access 'must be balanced against the State's interest in

preventing disclosure.'" Ibid. (quoting Mason, 196 N.J. at 67-68).

      Defendants do not dispute the judge's determination that plaintiffs have

an interest in the requested records. The judge found that plaintiff had an

interest both in her own capacity as the decedent's widow and in her capacity as

the executor of the estate. The judge stated that plaintiffs' interest was in

"developing facts to see if she had a claim against the [c]ity[,] the police

department, [or] any other defendants[.]"

      Although plaintiffs obtained the records in the torts action under a consent

protective order, they now want unbridled access to the records so that they can

publish that information. Plaintiffs allege that the records show, among other

things, that the investigation was conducted "half-heartedly."

      But the OPRA judge recognized that the judge in plaintiffs' tort case

addressed plaintiffs' request to access the same records and plaintiffs' interest in


                                                                            A-5943-17T2
                                        15
those records. The OPRA judge properly recognized that plaintiffs accessed the

requested documents under the consent protective order that adequately

protected both parties' interests.

      Next, once a requestor has established an interest in the records, which

plaintiffs have done here, the requestor's right to access must be balanced against

the State's interest in preventing disclosure. O'Shea, 410 N.J. Super. at 387. Our

Supreme Court has established pertinent factors to consider when balancing the

interests:

             (1) the extent to which disclosure will impede agency
             functions by discouraging citizens from providing
             information to the government; (2) the effect disclosure
             may have upon persons who have given such
             information, and whether they did so in reliance that
             their identities would not be disclosed; (3) the extent to
             which agency self-evaluation, program improvement,
             or other decision[]making will be chilled by disclosure;
             (4) the degree to which the information sought includes
             factual data as opposed to evaluative reports of
             policymakers; (5) whether any findings of public
             misconduct have been insufficiently corrected by
             remedial measures instituted by the investigative
             agency; and (6) whether any agency disciplinary or
             investigatory proceedings have arisen that may
             circumscribe the individual's asserted need for the
             materials.

             [Loigman v. Kimmelman, 102 N.J. 98, 113 (1986).]




                                                                           A-5943-17T2
                                        16
These factors are not exclusive, and the court may consider "any other relevant

factors" when conducting the balancing test. Ibid.

      We have already addressed plaintiffs' interest.        Defendants have an

interest in maintaining confidential internal affairs records. Similar to the AG

Guidelines, the internal affairs policy states that "[t]he progress of internal

affairs investigations and all supporting materials are considered confidential

information."   The policy further provides, "[t]he contents of the internal

investigation case files will be retained in the Internal Affairs Unit and clearly

marked as confidential."

      As to the first two Loigman factors, plaintiffs argue that disclosure of the

records will not impede agency functions because the investigation is closed.

Plaintiffs also argue that the production of the records will not have an effect on

any persons who gave information in furtherance of the investigation. Plaintiffs

note that the separate party filed a civil action in Superior Court, thereby making

their identity and allegations public.

       In rendering an oral decision in the OPRA case, the judge acknowledged

that "the fact that [the separate party] made [the information] public would

suggest then that there is less reason to keep it confidential to encourage [the




                                                                           A-5943-17T2
                                         17
separate party] to come forward." However, the judge continued, saying that

"the [c]ourt [could not] only stop there" because

             there is the general interest in regard to Internal Affairs
             proceedings generally that are done by the police and
             how sensitive they can be, that the [c]ourt has to
             acknowledge that disclosure generally of complaints
             made to Internal Affairs and identifying the individual
             could discourage other citizens from providing
             information to the government.

The judge properly considered the State's general interest in keeping internal

affairs records confidential.

      As for the third Loigman factor – "the extent to which agency self-

evaluation, program improvement, or other decision[]making will be chilled by

disclosure" – plaintiffs assert incorrectly that disclosure of the records will result

in a higher level of accountability within the police department. Ibid. The judge

determined that this factor was not at issue because the requested records were

an investigation into the separate party's allegations, not an investigation into

alleged leaks by the internal affairs unit.

      The fourth Loigman factor considers "the degree to which the information

sought includes factual data as opposed to evaluative reports of policymakers."

Ibid. The judge stated that "much of the material may be factual data, but it [is]

of an investigatory nature[.]" The judge also noted that some of the information


                                                                              A-5943-17T2
                                         18
included in the records was related to the separate party's forensic medical

examination, which would be protected. Plaintiffs argue that the information

contained in the records (which they obtained in the torts action) is nevertheless

unavailable by any other source. But, here, this factor still weighs in favor of

nondisclosure because the information contained in the records is mostly

investigatory, and much of the information, such as the separate party's medical

examination, is sensitive and confidential.

      As for the fifth and sixth Loigman factors, which consider any public

misconduct or agency disciplinary or investigatory proceedings, the judge noted,

again, that the records requested by plaintiffs relate to the investigation into the

decedent.   That is, the records were not an investigation into the police

department's conduct in investigating the decedent.

      After balancing all of the factors and in light of the in-camera review, the

judge concluded that the State's interest in preventing disclosure and

maintaining confidentiality outweighed plaintiffs' right to access the records.

The judge concluded,

            [I]t's really the broad general need for confidentiality of
            these Internal Affairs documents versus the interest of
            [Jane Doe]. . . .

                  And to me most critically and in the case that
            she's filed . . . against the City of Trenton and other

                                                                            A-5943-17T2
                                        19
               entities, [the judge in that tort case] has already issued
               the release of the documents under a protective order.

                     ....

               [W]hen you balance the interest, the fact that [Jane
               Doe] is now entitled to the records under civil discovery
               pursuant to a protective order, diminishes very much
               her need to have them under the common law.

We similarly conclude that when balancing all of the factors and considering all

of the circumstances, the State's interest in maintaining confidential internal

affairs records outweigh plaintiffs' interests, especially because plaintiffs have

access to the records under the consent protective order.

                                          IV.

         Lastly, plaintiffs appeal the OPRA judge's order denying their motion for

reconsideration, but they do not specifically address the issue in their merits

brief.     Plaintiffs do not specifically address why the judge's decision is

purportedly an abuse of discretion. Nevertheless, we address the issue.

         We review a trial judge's denial of reconsideration only for abuse of

discretion. Granata v. Broderick, 446 N.J. Super. 449, 468 (App. Div. 2016),

aff'd, 231 N.J. 135 (2017). Reconsideration is "a matter within the sound

discretion of the [c]ourt, to be exercised in the interest of justice [.]" Palombi v.




                                                                             A-5943-17T2
                                          20
Palombi, 414 N.J. Super. 274, 288 (App. Div. 2010) (quoting D'Atria v. D'Atria,

242 N.J. Super. 392, 401 (Ch. Div. 1990)).

      Governed by Rule 4:49-2, reconsideration is appropriate for a "narrow

corridor" of cases in which either the court's decision was made upon a "palpably

incorrect or irrational basis," or where "it is obvious that the [c]ourt either did

not consider, or failed to appreciate the significance of probative, competent

evidence." Fusco v. Bd. of Educ. of Newark, 349 N.J. Super. 455, 462 (App.

Div. 2002) (quoting D'Atria, 242 N.J. Super. at 401). In determining whether

such an abuse has taken place, a reviewing court should be mindful that a party

must not utilize "reconsideration merely because of dissatisfaction with a

decision of the [c]ourt." Capital Fin. Co. of Delaware Valley v. Asterbadi, 398
N.J. Super. 299, 310 (App. Div. 2008) (alteration in original) (quoting D'Atria,
242 N.J. Super. at 401).

      Following oral argument, the judge denied plaintiffs' motion for

reconsideration and stated:

                  And again, since she has the documents, even
            subject to [the consent] protective order, what we were
            talking about here was the ability to publicize them.
            And when . . . you are looking at the ability to publicize
            in terms of the balancing, I think certainly at this point
            when there's still a chance that that litigation will
            continue and she . . . will have that opportunity and to
            ask in that context as the case goes on to make certain

                                                                           A-5943-17T2
                                       21
            things public, the judge there certainly has a much
            broader picture than I have here. And just weighing the
            common law balancing, even looking at it again in light
            of what she claims, she wants to go public with her
            version . . . claiming that it was a bad investigation,
            well, that's before [the judge in plaintiffs' tort case].
            And [the judge in that case has] kept the documents
            under the . . . protective order.

                   ....

                  And so it's not that [Jane Doe] doesn't have the
            particularized interest, but the main one was the ability
            to pursue her rights in civil court. That's been
            vindicated by the release of the documents to her on the
            protective order, and her right to go public with her
            version based upon her analysis of what the documents
            were . . . does not outweigh the need of law enforcement
            to keep . . . the investigation file confidential.

      We conclude the OPRA judge did not commit an abuse of discretion in

denying plaintiffs' motion for reconsideration. Plaintiffs simply reiterated their

arguments made earlier. The OPRA judge again noted the balancing between

the State's interest and plaintiffs' interest in publishing the information from the

records, and the judge concluded that plaintiffs' interest did not outweigh the

need to keep internal investigations confidential.        Plaintiffs cannot utilize

reconsideration because they are dissatisfied with the judge's decision . See

Asterbadi, 398 N.J. Super. at 310.

      Affirmed.


                                                                            A-5943-17T2
                                        22